RE: CAMPAIGN FUND SOLICITATIONS
ATTORNEY GENERAL HENRY HAS ASKED ME TO RESPOND TO YOUR RECENT LETTER REQUESTING THE OPINION OF THIS OFFICE REGARDING YOUR RIGHTS AND RESPONSIBILITIES UNDER 74 Ohio St. 4219.1 (1989). I HAVE ENCLOSED FOR YOUR INFORMATION PRIOR CORRESPONDENCE BETWEEN THIS OFFICE AND COMMISSIONER BOB HOPKINS PERTAINING TO THE SAME SUBJECT MATTER AND DISCUSSING ANOTHER STATUTE, 17 Ohio St. 177 (1989), THAT HAS SOME BEARING ON YOUR QUESTION. I BELIEVE THE ENCLOSED CORRESPONDENCE IS SELF-EXPLANATORY.
YOU WILL NOTE, THAT IN OUR PREVIOUS LETTER TO COMMISSIONER HOPKINS, WE POINT OUT THAT THE COUNCIL ON CAMPAIGN COMPLIANCE AND ETHICAL STANDARDS IS AUTHORIZED TO ISSUE ADVISORY OPINIONS TO PERSONS WISHING TO KNOW WHETHER PARTICULAR ACTIVITIES WOULD VIOLATE THE "ETHICS ACT." INASMUCH AS THAT IS THE AGENCY WITH PRIMARY ADMINISTRATIVE JURISDICTION IN THIS AREA, FURTHER REQUEST FOR INFORMATION SHOULD BE DIRECTED TO THE COUNCIL.
(NED BASTOW)